Citation Nr: 1800818	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  00-04 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an effective date earlier than June 29, 2012, for the grant of service connection for PTSD.

4.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), to include entitlement to a temporary total evaluation from August 23, 2016, to October 17, 2016, due to hospitalization in excess of 21 days.

5.  Entitlement to service connection for a back injury, claimed as secondary to the service-connected PTSD.

6.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 1999 (service connection for right and left knee disabilities), October 2016 (temporary total evaluation), November 2016 (earlier effective date for grant of service connection for PTSD and initial increased evaluation for PTSD), and August 2017 (service connection for back and TDIU) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Board issued a decision which denied the claims for entitlement to service connection for a right and left knee disability.  In May 2017, the Board vacated the decision due to an error of due process (unfulfilled Privacy Act request).  That same month, the Privacy Act request was completed.  Accordingly, the Board will adjudicate the claims for entitlement to service connection for a right and left knee disability de novo.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Following the most recent November 2016 Supplemental Statement of the Case, additional evidence has been added to the claims file.  In particular, in July 2017, the RO obtained the Veteran's medical records in support of her claim for Social Security Administration (SSA) disability benefits.  These records are relevant to the Veteran's claims for service connection for a right and left knee disability as they contain treatment records pertaining to the knees and treatment records following the July 1998 motor vehicle accident.  Although the Veteran and her representative submitted additional evidence (buddy statements) in November 2017 in support of her claims for service connection for a right and left knee disability along with a waiver of initial AOJ consideration of this evidence, this waiver does not pertain to the new evidence obtained by the RO.  

Additionally, in the above-noted SSA records, the Veteran indicated that she was treated at Methodist Hospital in August 1989 for a knee injury.  These treatment records may be relevant to the claims for service connection for a right and left knee disability.  As such, the claims must be remanded to obtain any outstanding private treatment records, to specifically include the above-noted records from Methodist Hospital pertaining to a knee injury in August 1989, and for initial AOJ consideration of this evidence and the newly-added SSA records.

Manlincon Issues

In an October 2016 rating decision, the RO denied entitlement to a temporary total evaluation for PTSD due to hospitalization in excess of 21 days.  In a November 2016 rating decision, the RO granted entitlement to service connection for PTSD, and assigned a 70 percent evaluation, effective June 29, 2012.  In an August 2017 rating decision, the RO continued the 70 percent evaluation for PTSD; denied entitlement to service connection for a back injury; and denied entitlement to a TDIU.  In June 2017, the Veteran filed a Notice of Disagreement with respect to the denial of a temporary total evaluation for PTSD due to hospitalization in excess of 21 days.  In August 2017, the Veteran filed Notices of Disagreement with respect to the effective date assigned for the grant of service connection for PTSD, the initial evaluation assigned for the service-connected PTSD, the denial of service connection for a back injury, and the denial of a TDIU.  As the Veteran has not been issued a Statement of the Case (SOC) on these issues, a remand is necessary for the issuance of an SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA treatment records since they were last uploaded to the claims file, and private treatment records relevant to Veteran's claimed right and left knee disabilities.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from private health care providers that have treated her for her right and left knee disabilities, to specifically include the private treatment records from Methodist Hospital pertaining to treatment for a knee injury in August 1989 as referenced in the SSA records.  

2.   A Statement of the Case should be issued for the 
	claims for entitlement to an effective date earlier than 
	June 29, 2012, for the grant of service connection for 
	PTSD; entitlement to an initial evaluation in excess of 
	70 percent for PTSD, to include entitlement to a 
	temporary total evaluation from August 23, 2016, to 
	October 17, 2016, due to hospitalization in excess of 
	21 days; entitlement to service connection for a back 
	injury; and entitlement to a TDIU.  The Veteran is 
	advised that the Board will only exercise appellate 
	jurisdiction over his claims if she perfects a timely 
	appeal.
3.   After completing any additional development deemed 
	necessary, readjudicate the Veteran's claims.  If any 
	benefit sought remains denied, a supplemental 
	statement of the case should be provided to the 
	Veteran and her representative after according the 
	requisite time to respond.  The matters should then 
   be returned to the Board for appropriate appellate 
   review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




